Citation Nr: 0939650	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for malaria.

2. Whether new and material evidence has been presented to 
reopen a claim for residuals of bullet and shrapnel wounds to 
the left lower leg.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Veterans' Affairs Regional Office (VARO) in Manila, 
Philippines, which denied the benefits sought on appeal.

The claims of entitlement to service connection for malaria 
and residuals of bullet and shrapnel wounds to the left lower 
leg were denied in a July 2004 Board decision.  These 
decisions are final.  38 U.S.C.A. § 7104 (West 2002).  Thus, 
the current claims may be considered on the merits only if 
new and material evidence has been submitted since the July 
2004 Board decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A final July 2004 Board decision denied service 
connection for Malaria.

2.  The evidence associated with the claims file subsequent 
to the July 2004 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for malaria.

3.  A final July 2004 Board decision denied service 
connection for residuals of bullet and shrapnel wounds to the 
left lower leg.

4.  The evidence associated with the claims file subsequent 
to the July 2004 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of 
bullet and shrapnel wounds to the left lower leg.


CONCLUSIONS OF LAW

1. The July 2004 Board decision, which denied entitlement to 
service connection for malaria, is final; the evidence 
received since the July 2004 Board decision is not new and 
material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1100 
(2009).

2.  The July 2004 Board decision, which denied entitlement to 
service connection for residuals of bullet and shrapnel 
wounds to the left lower leg, is final; the evidence received 
since the July 2004 Board decision is not new and material.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104; 38 C.F.R. §§ 
3.156(a), 3.159, 20.302, 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2006
and January 2008 correspondence of the information and 
evidence needed to substantiate and complete the claims, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claims of entitlement to service 
connection for malaria, and residuals of bullet and shrapnel 
wounds to the left lower leg, and of the type of evidence 
necessary to reopen the claims.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The claims were readjudicated in a September 2009 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the Veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, lay 
statements, service personnel records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Background

In a February 2003 rating decision, in part, entitlement to 
service connection malaria and for residuals of bullet and 
shrapnel wounds to the left lower leg were denied.  In making 
that determination, the RO noted no evidence that the Veteran 
incurred malaria or bullet and shrapnel wounds to the left 
lower leg during service.  The Veteran appealed this decision 
to the Board.

The Board in a July 2004 decision, in part, denied 
entitlement to service connection for malaria and for 
residuals of bullet and shrapnel wounds to the left lower 
leg.  This decision is final. 38 U.S.C.A. § 7104.

In November 2004 the Veteran attempted to reopen his claims 
of entitlement to service connection for malaria and for 
residuals of bullet and shrapnel wounds to the left lower 
leg.  He was instructed by letter in January 2005 that he 
needed to submit new and material evidence if he wished to 
reopen his claims. 

In a March 2005 rating decision it was determined that new 
and material evidence has not been presented to reopen the 
claims for service connection for malaria, and for residuals 
of bullet and shrapnel wounds to the left lower leg.  In 
making that determination, the RO noted there was no material 
evidence to support the Veteran's claims, nor was there 
evidence of any current disabilities.  

At a July 2009 VA examination the Veteran reported that the 
residuals of bullet and shrapnel wounds to the left lower leg 
did not affect his walking.  He was currently not being 
treated for residuals of bullet and shrapnel wounds to the 
left lower leg.  During service he reported to his junior 
officer who allegedly replied that the wound was very small.  
No surgery was performed and no medication was given.  The 
examiner noted no history of trauma to the leg bone, no bone 
neoplasm, or osteomyelitis. X-rays were normal.  The examiner 
found no current disability involving any residuals of bullet 
and shrapnel wounds to the left lower leg.

Regarding malaria, there was no evidence of any current 
malaria disability.  There was no history of relapse, or 
signs of splenomegaly, hepatomegaly, mental changes, renal 
damage, and history of seizures, jaundice, or anasarca.  The 
Veteran was asymptomatic.

Analysis

In November 2004 the RO received the Veteran's application to 
reopen his claims of entitlement to service connection for 
malaria and for residuals of bullet and shrapnel wounds to 
the left lower leg.  

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
July 2004 Board decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the July 2004 Board 
decision consisted of service records which were entirely 
silent for any treatment or diagnosis of any malaria, or for 
residuals of bullet and shrapnel wounds to the left lower 
leg.  The Veteran's personnel records contained a copy of the 
Veteran's Affidavit for Philippine Army Personnel, dated and 
signed by the Veteran in June 1946, in which he indicated 
that he had not incurred any wounds or illnesses from 
December 8, 1941, to the time of his signing the affidavit. 

The evidence also included:

A February 2002 statement from Dr. D., indicating that the 
Veteran had been treated off and on from 1969 to 1979 for 
malaria. He also noted in an undated statement that the 
Veteran had been receiving anti-malarial medication;

A November 2002 letter from L. C., M.D., a private physician, 
indicating that the Veteran had been hospitalized in August 
1980 for malaria; and,

A June 2003 affidavit, Dr. D. reported that he had treated 
the Veteran for malaria from 1969 to 1979.  He stated that 
during those years of treatment, he found that the Veteran's 
malaria had been acquired in Lapaz, Langasian, a place noted 
for malaria, during his active military service as a member 
of the guerilla forces during World War II. Dr. D. further 
indicated that he had noted several residual scars from 
wounds in the Veteran's left leg, which were incurred while 
the Veteran was on active service with the guerilla forces 
during World War II. 

In making the July 2004 Board decision, the Board noted that 
on his June 1946 Philippine affidavit, the Veteran indicated 
that he had had no illnesses since December 1941. There are 
no medical records in the years immediately following service 
which make reference to treatment for malaria or for 
residuals of bullet and shrapnel wounds to the left lower 
leg.  While the medical reports from Dr. D. stated that he 
had treated the Veteran for malaria from 1969 to 1979; and 
indicated that he had learned during the years of treatment 
that the Veteran had contracted malaria and received grenade 
fragment wounds to his left leg during World War II; these 
findings occurred many years after service. 

The Board found that Dr. D's post-service medical opinion 
that linked post-service treatment of malaria and residuals 
of bullet and shrapnel wounds to the left lower leg to 
service lacked probative value since the Board did not accept 
the Veteran's history. Dr. D.'s findings came only as a 
result of the history provided by the Veteran. The service 
medical records and the absence of treatment for malaria and 
residuals of bullet and shrapnel wounds to the left lower leg 
was afforded greater probative value and led the Board to the 
conclusion that malaria, and bullet and shrapnel wounds to 
the left lower leg were not incurred in service. 

The evidence received since the July 2004 Board decision 
includes a statement from S. T, who attested to serving with 
the Veteran during World War II and noted the Veteran 
suffered from malaria at that time.  He also noted that the 
Veteran had several residual scars or wounds at his left leg 
which he incurred in service.

In addition, the Veteran was afforded a VA examination in 
July 2009 which found no evidence of any current disability 
from any bullets/shrapnel wound to the left leg.  Likewise 
the examiner found no current disability related to malaria.  

None of the additional medical records received since July 
2004 contains any competent evidence that tends to show that 
any current malaria or any residuals of bullet and shrapnel 
wounds to the left lower leg were incurred or aggravated 
during active service.  For this reason, the Board finds that 
while the evidence received since the July 2004 Board 
decision is new, it is not material.

While the appellant has offered his belief that he incurred 
malaria and bullet and shrapnel wounds to the left lower leg 
during service, to the extent that he is attempting to 
present evidence regarding the etiology of current disorders, 
he is not competent.  That is, it is not shown that he has 
the necessary medical training to offer opinions on medical 
questions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The appellant's contentions in this regard were 
previously of record, and his current contentions, being 
essentially the same, are not new and material.

The record remains devoid of any competent evidence 
suggesting that malaria or residuals of bullet and shrapnel 
wounds to the left lower leg were incurred in or aggravated 
by service.  Hence, there is no new and material evidence 
within the context of 38 C.F.R. § 3.156.  The claims to 
reopen are denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for malaria.



New and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of 
bullet and shrapnel wounds to the left lower leg


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


